Citation Nr: 0313927	
Decision Date: 06/25/03    Archive Date: 06/30/03	

DOCKET NO.  00-04 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, evaluated as 10 percent disabling 
from May 27, 1998, through March 12, 2002. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, evaluated as 20 percent disabling 
from March 13, 2002, through the present. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, evaluated as 10 percent 
disabling from May 27, 1998, through March 12, 2002.   

4.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, evaluated as 20 percent 
disabling from March 13, 2002, through the present.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1969 to April 1971.  

By a rating action, dated in January 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, granted the veteran's claim of entitlement to 
service connection for bilateral knee disability, 
characterized as traumatic arthritis.  It assigned a 
10 percent rating for each knee, effective May 27, 1998.  The 
veteran disagreed with the amount of that rating, and this 
appeal ensued.  

In March 2001, the case came before the Board of Veterans' 
Appeals (Board), at which time it was remanded for further 
development.  Following that development, the RO increased 
the veteran's disability rating to 20 percent for each knee, 
effective March 13, 2002.  Thereafter, the case was returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  From May 27, 1998, through March 12, 2002, the veteran's 
traumatic arthritis of the left knee, manifested primarily by 
complaints of pain and tenderness, 0 degrees of extension, 
and at least 100 degrees of flexion, was productive of no 
more than slight impairment.  

2.  From March 13, 2002, through the present, the veteran's 
traumatic arthritis of the left knee, manifested primarily by 
pain and tenderness, increased pain with prolonged standing 
or walking, stiffness with prolonged sitting, 0 degrees of 
extension, and at least 120 degrees of flexion, has been 
productive of no more than moderate impairment.  

3.  From May 27, 1998, through March 12, 2002, the veteran's 
traumatic arthritis of the right knee, manifested primarily 
by complaints of pain and tenderness, extension to 0 degrees, 
and flexion to at least 100 degrees, was productive of no 
more than slight impairment.

4.  From March 13, 2002, to the present, the veteran's 
traumatic arthritis of the right knee, manifested primarily 
by complaints of pain and tenderness, increased pain on 
prolonged standing and walking, stiffness on prolonged 
sitting, extension to 0 degrees, and flexion to at least 
120 degrees, has been productive of no more than moderate 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee from May 27, 1998, 
through March 12, 2002, were not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, Diagnostic Code 
(DC) 5010-5262 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the left knee, effective from 
March 13, 2002, through the present, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 
4.45, 4.71a, DC 5010-5262 (2002).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the right knee, effective from May 27, 
1998, through March 12, 2002, were not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, 
DC 5010-5262 (2001).

4.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right knee, effective from 
March 13, 2002, through the present, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40-4.42, 
4.45, 4.71a, DC 5010-5262 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

After reviewing the record, the Board finds that the RO has 
attempted to assist the veteran in the development of his 
claim.  By virtue of information sent to the veteran in the 
Statement of the Case; Supplemental Statements of the Case; 
duty to assist letters, dated in April 2001 and August 2002; 
and a Board remand, dated in March 2001, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to increased ratings 
for his service-connected disabilities of the left and right 
knee.  In particular, the duty to assist letters informed the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in November 1999, 
March 2000, and June 2001, the RO requested records from the 
VA Medical Center (MC) in Hampton, Virginia, reflecting the 
veteran's treatment from January 1999 through the present.  
In January 2002, the RO requested that the veteran provide 
documentation from his employer concerning absences or 
accommodations due solely to his service-connected left knee 
disability and/or right knee disability.  

Evidence received in association with the veteran's appeal 
consists of a record from J. M. W., M.D., reflecting the 
veteran's treatment in May 1998; reports of orthopedic 
examinations, performed by or for the VA in July 1998, March 
2002, and November 2002; VA outpatient records reflecting the 
veteran's treatment from June 1999 through December 2002; a 
VA medical certificate, dated in April 2002, restricting the 
veteran's level of physical activity for six months; and a 
statement (VA Form 21-4192) from the veteran's former 
employer, dated in September 2002.

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issues of entitlement to increased ratings for 
his service-connected knee disabilities.  Accordingly, there 
is no need for further development of the evidence in order 
to meet the requirements of the VCAA.  



II.  The Facts

In May 1998, the veteran was treated by J. M. W., M.D., for 
complaints of increasing tightness and diffuse pain in both 
knees, greater on the left.  Such pain was present after 
standing or walking, and the veteran also reported variable 
degrees of swelling.  There were no complaints of buckling, 
locking, or giving way.  It was noted that his treatment 
program included aspirin and home exercise.  

On examination, the veteran's knees demonstrated no gross 
deformity.  There was tenderness, bilaterally, along the 
medial joint line.  The following ranges of motion were 
reported:  Flexion to 135 degrees; extension to 0 degrees; 
internal rotation to 10 degrees; and external rotation to 
5 degrees.  Tests of varus or valgus instability were 
negative, as were tests of posterior and anterior drawer 
signs.  The assessment was mild bilateral osteoarthritis.  

In July 1998, the veteran underwent a fee-basis orthopedic 
examination for the VA.  He reported that since the early 
1970's, he had been treated for bilateral knee disability at 
the VAMC in Hampton, Virginia.  He stated that both knees 
bothered him but that his left knee was worse than his right.  
He reportedly experienced pain, weakness, and stiffness in 
both knees but denied recurrent subluxation, instability, 
dislocation, or locking features.  He admitted to swelling 
and inflammation in both knees and stated that he did have 
fatigue and a lack of endurance.  He also noticed some 
clicking in his left knee when walking.  He noted that 
popping in his joints and stiffness were worse when walking 
up steps.  He further noted swelling on the inner aspects of 
the knees, as well as increased discomfort when the weather 
was cold.  He described his symptoms as constant with 
occasional flareups every 3 to 4 weeks.  He had reportedly 
had no surgery on either knee but noted that a private health 
care provider had given him a local injection of steroids.  

The veteran's activities included the following:  Ability to 
dress himself, shower, cook, vacuum, walk, drive a car, take 
out the trash, shop, push a lawn mower, climb stairs, and 
garden.  He reported, however, that he had had significant 
discomfort with those procedures.  It was noted that his job 
involved getting in and out of a car and driving sometimes 
for as much as three hours at a time.  He also reported that 
his position as a supervisor required occasional standing.  
Such activities increased the pain in his knee areas and 
stiffness.  It was noted that he was a police officer at a 
local university and had had been doing so for 19 years.  He 
was reportedly able to function with the discomfort he 
described.

On examination, the veteran was in no acute distress.  He did 
not require the use of any assistive device, such as braces, 
crutches, a cane, or corrective shoes.  Both lower 
extremities measured 103 centimeters in length.  His gait was 
normal, and no abnormalities were appreciated; although, he 
stated that he could feel his left knee clicking when he 
walked.  An examination of his feet revealed calluses in a 
normal weight distribution, which were symmetrical, 
bilaterally.  There was no skin breakdown, unusual shoe wear 
pattern, or suggestion of abnormal weight bearing.  He did 
not appear to have limited function in standing or walking, 
other than some suggestive discomfort.  He was able to arise 
from a standing [sic] position and do partial squats with 
assistance.  His knees revealed no evidence of heat, redness, 
effusion, swelling, drainage, abnormal movement, or weakness.  
He did appear to have some subtle instability involving the 
right knee, compared to the left, with some laxity on the 
medial and lateral ligament side, as well as that of the 
anterior and posterior cruciate manipulation.  The veteran 
was asymptomatic during the examination and stated that his 
pain occurred primarily in his left knee.  The left knee, 
however, was extremely stable without any crepitus.  There 
was no laxity of the collateral or cruciate ligament and no 
ballottement of the patella.  Both patellae appeared to be 
symmetrical without joint effusion or appreciable crepitus.  
His range of bilateral knee motion was reportedly full and 
complete with flexion to 140 degrees and extension to 
0 degrees.  There was no lower extremity deformity.

X-rays of both knees confirmed degenerative arthritis of the 
medial compartment, bilaterally.  

The examiner also reviewed the veteran's medical records.  
Following the examination, the diagnoses were bilateral 
arthritis of both knees.  The examiner noted that such 
disability could impair the veteran's job as a security 
policeman and that prolonged standing or excessive immobility 
and repeat entrance and exiting of a car should be limited.  
No specific activity was to be restricted, except squatting.

VA outpatient records, dated from June 1999 through May 2001, 
showed that the veteran was treated, in part, for bilateral 
knee disability.  His range of left knee motion consisted of 
0 degrees of extension and no worse than 100 degrees of 
flexion (June 1999) in his left knee.  His right knee 
demonstrated 0 degrees of extension and no worse than 
120 degrees of flexion.  X-rays of the knees showed joint 
space narrowing.  In June 1999, the veteran reported crepitus 
in each knee.  There was medial and suprapatellar swelling on 
the left.  Instability was not demonstrated.  

During a fee-basis examination for the VA in September 2001, 
the veteran was evaluated primarily for disabilities other 
than his knees.  On examination of his lower extremities, his 
motor function was within normal limits, as was his sensation 
and reflexes.  

In February 2002, the veteran reported that his employment 
records would not attribute any sick days specifically to his 
knees.  He estimated that he missed 15 to 25 days per year 
due to his service-connected knee disability.  

On March 13, 2002, the veteran again underwent a fee-basis 
orthopedic examination for the VA.  He complained of 
increased knee pain, greater on the left than the right and 
worse in cold weather.  He reported a loss of 40 to 50 days 
of work per year due primarily to his service-connected knee 
disability.  He stated that he experienced knee pain and 
swelling with prolonged standing and that he had sharp pains 
with any twisting motion.  He reportedly had difficulty 
negotiating stairs.  It was noted that he wore a brace on his 
leg every day.  He also reported stiffness with prolonged 
sitting.  

On examination, there was no edema in the veteran's lower 
extremities.  His leg length was equal.  He wore a brace on 
his left knee.  There was no heat, redness, effusion, 
instability, or weakness in his lower extremities, and his 
range of knee motion was 0 to 120 degrees, bilaterally.  
There was a mild bony prominence on his left knee.  The 
veteran reported left knee pain with stiffness at 120 degrees 
of flexion.  McMurray's sign in the left knee revealed mild 
medial joint line tenderness.  Decreased sensation was noted 
in both knees.  There was no abnormal motion or gait.  No 
muscle atrophy or changes in skin texture were reported.  
X-rays revealed moderate osteoarthropathy of both knees.  The 
diagnosis was traumatic arthritis of both knees, greater on 
the left than the right. 

In response to questions asked by the VA, the examiner 
responded that the veteran had daily pain due to standing or 
walking for more than 15 minutes.  The examiner noted that 
the veteran appeared to have degenerative disease and a 
possible meniscal tear and recommended an MRI.  It was noted 
that the veteran experienced stiffness after prolonged 
sitting and that he missed a significant amount of work, 
primarily in cold weather.  The examiner stated that the 
veteran's limitation of knee motion was slight.  The examiner 
concluded that the veteran had a moderate degree of arthritic 
symptoms with recurrent swelling and popping with stiffness, 
suggesting a worsening degenerative disease of the knees.  
Nevertheless, it was noted that the veteran was able to carry 
out his civil employment and home activities with the use of 
a knee brace and over-the-counter medication.  No muscle 
atrophy or instability was noted, and there was only mild 
tenderness over the medial joint line on the left knee with 
no evidence of swelling on the examination.  The knees 
exhibited no weakened movement, excess fatigability, or 
incoordination.  The veteran reported that most of his time 
lost from work occurred during the winter when most of his 
flareups occurred.  

VA outpatient treatment records, dated from April 2002, to 
December 2002, show that the veteran continued to be treated 
for complaints of knee pain, particularly with prolonged 
standing or when negotiating stairs.  His motor power was 
5/5, and his deep tendon reflexes were two plus and equal.  
He experienced no loss of sensation.  In April 2002, a VA 
health care provider issued the veteran a profile, which 
precluded him from standing over 15 minutes every hour; 
jumping, climbing, crawling, or running; and no walking in 
excess of a quarter mile.

In August 2002, the veteran's former employer noted that 
after almost 21 years of service, he had retired from a 
university police department.  It was also noted that 
accommodations had been made for the veteran in accordance 
with a physician's note which indicated that he was to stand 
no longer than 30 minutes at a time.  

In November 2002, the veteran underwent a VA fee-basis 
examination to evaluate various disabilities, including his 
knees.  He reported swelling and constant pain in both knees 
which were exacerbated when he walked.  There was also 
numbness inside the knees.  He stated that such symptoms 
flared on and off 4 to 5 times per month and lasted for at 
least three days.  The veteran stated that while such 
symptoms were present, he could not perform his daily 
functions.  He reportedly did not require bed rest and was 
taking Ibuprofen, 800 milligrams, three times a day.  It was 
noted that he had had a cortisone injection in October 2002 
and that he had been fitted for a left knee brace.  He stated 
that he was not having any functional impairment other than 
the inability to perform his daily activities when the 
symptoms were present.  He stated that due to that condition, 
he had lost 40 to 50 days per year from his last job.  

On examination, the veteran's posture and gait were within 
normal limits.  There was mild edema of the lower 
extremities.  His leg length was 98 centimeters, bilaterally.  
An examination of the feet showed no signs of abnormal weight 
bearing.  It was noted that he wore a left knee brace for 
stability.  The knees were tender to palpation over the 
mediolateral meniscus and condyles.  The range of motion was 
from 0 degrees of extension to 140 degrees of flexion, 
bilaterally.  Such motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the knee joints present, and the drawer and 
McMurray tests were within normal limits, bilaterally.  
Multiple X-rays of both knees were negative for any evidence 
of a fracture or other significant bone, joint, or soft 
tissue abnormality.  The relevant diagnosis was bilateral 
knee strain.  

In response to a question posed by the VA, the examiner 
reported that it was difficult to say how the service-
connected knee disability impaired the veteran.  The examiner 
stated that it was clear, however, that the veteran had a 
moderate amount of pain in both knees, which affected his 
activities of daily living.  

III.  Analysis

The veteran seeks a rating in excess of 10 percent from May 
27, 1998, through March 12, 2002, for each of his service-
connected knee disabilities.  He also seeks a rating in 
excess of 20 percent for those disabilities from March 13, 
2002, through the present.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's December 1998 decision on appeal, which granted 
entitlement to service connection for PTSD (ultimately 
evaluated as 10 percent disabling), was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Traumatic arthritis, substantiated by X-ray findings, is 
rated as degenerative arthritis on the basis of limitation of 
motion under the appropriate DC's for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003-5010. 

Malunion of the tibia and fibula is rated in accordance with 
38 C.F.R. § 4.71a, DC 5262.  A 10 percent rating is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is warranted when 
there is moderated knee or ankle disability, and a 30 percent 
rating is warranted for marked knee or ankle disability.

Limitation of motion of the knee is rated under 38 C.F.R. 
§§ 4.71a, DC 5260 and 5261.  A 10 percent rating is warranted 
when flexion is limited to 45 degrees or when extension is 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or when extension is limited 
to 15 degrees.  A 30 percent rating is warranted when flexion 
is limited to 15 degrees or when extension is limited to 20 
degrees.  

Also potentially applicable in rating the veteran's knee 
impairment is 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment.  A 20 
percent rating is warranted for moderate impairment, and a 30 
percent rating is warranted for severe impairment.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 
A review of the evidence discloses that from May 27, 1998, 
through March 12, 2002, the veteran's bilateral knee 
disability was manifested primarily by complaints of pain, 
greater on the left than the right and worse with prolonged 
standing and walking; crepitus; and swelling.  Although he 
wore a knee brace on that knee, the objective evidence for 
the time period in question was negative for any instability 
in either knee.  Moreover, there was no objective evidence of 
any impaired gait or weakness in either lower extremity.  
Indeed, the veteran demonstrated a normal range of extension 
and a degree of flexion, bilaterally, which was 
noncompensable under the criteria set forth in DC 5260 and 
5261.  In fact, the preponderance of the evidence was 
generally negative for any objective findings of swelling, 
heat, discoloration, deformity, crepitus, fatigue, lack of 
endurance, or incoordination.  Indeed, prior to March 13, 
2002, the veteran was generally able to perform his daily 
activities and was regularly employed as a university police 
officer.  Although he reported that he took as many as 
50 days of sick leave per year due to his service-connected 
knee disability, he acknowledged that he was unable to 
document those figures.  In this regard, he noted that he had 
been employed as a police officer for more than 20 years and 
that he retired based on length of service.  In any event, 
for the time period from May 27, 1998, through March 12, 
2002, there was no evidence that the veteran's disability in 
either knee was productive of any more than slight 
impairment.  Accordingly, there was no basis for a rating in 
excess of 10 percent under any of the applicable criteria.  

From March 13, 2002 through the present, the veteran's 
bilateral knee disability has been manifested primarily by 
complaints of pain in each knee.  Indeed, much of his 
symptomatology has remained the same.  His range of extension 
continues at 0 degrees, and his range of flexion is at least 
120 degrees in each knee.  There continues to be no evidence 
of instability or abnormal gait, and the record is generally 
negative for any objective evidence of weakness, fatigue, 
incoordination, discoloration, deformity, crepitus, changes 
in skin temperature, swelling, or diminished sensation or 
reflexes.  Despite the lack of objective findings, the 
examiners and health care providers have stated that the 
veteran has degenerative disease of the knees and possible 
meniscal involvement.  They note the veteran's report, 
however, of recurrent swelling and popping, with stiffness in 
the knees and that such symptoms suggest a worsening of the 
veteran's degenerative disease.  In this regard, the Board 
notes that in August 2002, the veteran's former employer 
reported that it had to make certain accommodations for the 
veteran's knee disability.  While the most recent examiners 
and health care providers acknowledge that the veteran is 
able to maintain employment, they conclude that his bilateral 
knee disability presents a moderate degree of impairment with 
respect to such employment and activities of daily living.  
Accordingly, since March 13, 2002, his symptoms have more 
nearly reflected the criteria for a 20 percent rating and no 
more under 38 C.F.R. § 4.71, DC 5262.  

In arriving at this decision, the Board notes that since 
service connection became effective on May 27, 1998, the RO 
has effectively assigned staged ratings for the veteran's 
bilateral knee disability.  Such ratings comport with the 
Court's holding in Fenderson.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
either or both of the veteran's service-connected knee 
disabilities.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2002).  Rather, the record shows that the 
manifestations of his bilateral knee disabilities are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 

ORDER

For the period from May 27, 1998, through March 12, 2002, a 
rating in excess of 10 percent for the veteran's traumatic 
arthritis of the left knee disability is denied.  

For the period from March 13, 2002, to the present, a rating 
in excess of 20 percent for the veteran's service-connected 
traumatic arthritis of the left knee is denied.

For the period from May 27, 1998, through March 12, 2002, a 
rating in excess of 10 percent for the veteran's service-
connected traumatic arthritis of the right knee is denied.

For the period from March 13, 2002, through the present, a 
rating in excess of 20 percent for the veteran's service-
connected traumatic arthritis of the right knee is denied.  



____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

